289 F.2d 61
C. C. HARGROVE, d/b/a Hargrove Plastering Company, Appellant,v.LITTLE CONSTRUCTION CO., Inc., and Aetna Casualty and Surety Co., Inc., Appellees.
No. 8219.
United States Court of Appeals Fourth Circuit.
Argued March 27, 1961.
Decided March 30, 1961.

John M. Schofield, Rock Hill, S. C. (L. S. Dickert, Rock Hill, S. C., on brief) for appellant.
T. Sam Means, Jr., Spartanburg, S. C. (Lloyd C. Caudle, Charlotte, N. C., on brief) for appellees.
Before SOPER, and HAYNSWORTH, Circuit Judges, and LEWIS, District Judge.
PER CURIAM.


1
This is an action by a subcontractor, a plasterer, against the general contractor on the construction of an addition to a hospital. The claim is for damages the subcontractor says he suffered because of delays in the work.


2
The case was tried by the District Court without a jury. The District Court found there was no unreasonable delay and the work of the subcontractor was substantially completed on schedule. It also found that the subcontractor did not complain of any delay until sometime after the work was substantially completed. When, finally, he did complain of delay in the work of the tile subcontractor, the defendant suggested he submit an itemized statement of the expense to which he had been put by reason of the claimed delay, offering to back charge the tile setter by that amount and to give the plaintiff credit for it. The plaintiff did not submit such a statement, but, some months later, entered into a final settlement of the contract and of all of the rights of the parties under it.


3
There is evidence which supports these findings. We accept them, as we must, and the findings lead necessarily to the conclusion that the judgment for the defendant must be affirmed.


4
Affirmed.